Exhibit 10.7(b)

AMENDMENT AND ASSIGNMENT

THIS AMENDMENT AND ASSIGNMENT (this “Amendment and Assignment”) dated as of
August 7, 2012, is by and among Tortoise Capital Advisors, L.L.C. (“Tortoise”),
Corridor InfraTrust Management, LLC (“Corridor”), and Tortoise Capital Resources
Corporation (“TTO”).

WHEREAS, Tortoise and TTO are parties to a Second Amended Administration
Agreement dated December 1, 2011 (the “Agreement”), whereby Tortoise provides
certain administrative services to TTO in exchange for a fee; and

WHEREAS, Corridor has entered into a Management Agreement with TTO requiring
Corridor to perform or cause to be performed certain duties and
responsibilities, and Corridor recommended that TTO enter into the Agreement
with Tortoise for Tortoise to assume certain of the administrative duties and
responsibilities described in the Agreement; and

WHEREAS, Tortoise desires to assign its rights and obligations under the
Agreement to Corridor; and

WHEREAS, Tortoise, Corridor and TTO desire to enter into this Amendment and
Assignment, which is effective as of August 7, 2012 (the “Effective Date”).

NOW, THEREFORE, the parties agree as follows:

1. Tortoise hereby assigns to Corridor all of its rights, duties and
responsibilities under the Agreement, and Corridor hereby accepts such
assignment and agrees to perform all duties and responsibilities of Tortoise as
described in the Agreement, as the same is being amended by this Amendment and
Assignment.

2. TTO hereby consents to the assignment of the Agreement from Tortoise to
Corridor as provided herein and agrees that such consent fully satisfies all
conditions required for TTO’s consent under the terms of and in accordance with
the Agreement. TTO further agrees that Tortoise shall be released from all
future obligations arising under the Agreement from and after the Effective
Date, and Corridor shall assume responsibility for all future obligations under
the Agreement arising from and after the Effective Date (but not any obligations
arising prior to the Effective Date).

3. The Agreement is hereby amended, creating the Third Amended Administration
Agreement dated as of August 7, 2012, by deleting the second sentence of the
second paragraph of the Preamble, by changing the effective date of the
Agreement to August 7, 2012, and by deleting Item 3 of the Agreement,
renumbering the remaining items sequentially and amending the references to item
numbers to reflect the renumbered item number. In addition, the paragraph under
Item 2 of the Agreement shall be amended to read as follows:



--------------------------------------------------------------------------------

The Administrator agrees to maintain and keep all books, accounts and other
records of the Corporation that relate to activities performed by the
administrator hereunder. The Administrator agrees that all records which it
maintains for the Corporation shall at all times remain the property of the
Corporation, shall be readily accessible during normal business hours, and shall
be promptly surrendered upon the termination of the Agreement or otherwise on
written request. Records shall be surrendered in usable machine-readable form.
The Administrator shall have the right to retain copies of such records subject
to observance of its confidentiality obligations under this Agreement.

4. All of the references in the Agreement to Tortoise Capital Advisors, L.L.C.
are replaced by Corridor.

5. All of the references in the Agreement to net asset value are replaced by
book value.

6. The parties agree that, except as otherwise set forth herein, all of the
terms and conditions of the Agreement shall remain in full force and effect as
the Third Amended Administration Agreement.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

CORRIDOR INFRATRUST MANAGEMENT, LLC By:   /s/ Richard C. Green, Jr.  

Richard C. Green, Jr.

Managing Director

TORTOISE CAPITAL ADVISORS, L.L.C. By:   /s/ Terry Matlack   Terry Matlack,
Manager TORTOISE CAPITAL RESOURCES CORPORATION By:   /s/ David J. Schulte  
David J. Schulte   Chief Executive Officer and President